Citation Nr: 1809343	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to evaluation in excess of 30 percent for post traumatic stress disorder (PTSD), prior to October 4, 2013.

2. Entitlement to an evaluation in excess of 70 percent for post traumatic stress disorder (PTSD), from October 4, 2013 forward. 

3. Entitlement to an evaluation in excess of 10 percent for low back degenerative changes at L2-3 and L3-4, prior to February 13, 2013.

4. Entitlement to an evaluation in excess of 40 percent for low back degenerative changes at L2-3 and L3-4, from February 13, 2013 forward.

5. Entitlement to evaluation in excess of 10 percent for right knee chondromalacia patella, with medial collateral ligament strain, prior to October 5, 2013. 

6. Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia patella, with medial collateral ligament strain, from October 5, 2013 forward. 
7. Entitlement to an evaluation in excess of 10 percent for right knee instability, from October 5, 2013 forward. 

8. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.  
	
This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran submitted additional evidence in support of his claim after the November 2016 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ). See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165  (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.) As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2016. A transcript of the hearing is associated with the claims files.

The RO granted an increased rating of 70 percent for the Veteran's PTSD in a January 2014 rating decision, effective October 4, 2013.  In addition, the RO granted an increased rating of 40 percent for the Veteran's low back disability in a January 2014 rating decision, effective February 13, 2013. Lastly, the RO granted an increased rating of 30 percent for the Veteran's right knee disability in a January 2014 rating decision effective October 5, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, in November 2016 the Veteran testified is no longer employed due to his service-connected disabilities. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased rating for his PTSD, an increased rating for his low back disability, an increased rating for his right knee disability and a total disability rating based on unemployability due to his service-connected disabilities (TDIU). The Board finds a remand is warranted for additional development.

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
In November 2016, the Veteran testified to undergoing ongoing treatment at the Victorville VA Clinic. VA treatment records from Victorville VA Clinic from May 2015 to June 2016 have been associated with the claims file. As these identified VA records may be relevant to the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records.

PTSD

Next, the Veteran and his wife testified at the November 2016 hearing that his PTSD has worsened since his most recent VA examination. The Veteran was most recently afforded a VA examination in October 2013. In November 2016 the Veteran and his wife testified that he is no longer able to drive due to panic attacks, and he and his family relocated from a large city, to a very rural area, due to his hypersensitivity, anxiety and irritability. Additionally, the Veteran testified to experiencing frequent thoughts of homicidal and suicidal ideations. In light of the Veteran's testimony regarding a worsening of his PTSD, the Boards finds that a current VA examination is warranted.

Low back disability

In addition, in November 2016 the Veteran and his wife testified that his low back disability was worsened since his most recent VA examination. The Veteran was most recently afforded a VA examination as to his low back disability in February 2013. The Veteran has reported difficulty going up and down stairs without assistance and that he is unable to drive due to increased back pain. See November 2016 Board hearing. Additionally, the Veteran reported pain radiating down both his legs.  In light of the Veteran's testimony regarding a worsening of his low back disability, the Board finds a current VA examination is warranted. 

Right knee disability 

The Veteran was most recently afforded a VA examination in October 2013. VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

The October 2013 VA examiner noted right knee range of motion and noted flexion to 95 degrees and extension to 20 degrees. See October 2013 VA examination. Further, the examiner noted pain, with less movement than normal, weakened movement, excess fatigability, pain on movement, instability, disturbance of locomotion and interference with sitting, standing and weight-bearing. However, there is no indication whether the noted range of motion of the right knee was active, passive, and if weight and non-weight bearing range of motion was considered or whether the recorded values were the same for each. Thus a supplemental VA examination is warranted. As such, the Board finds a remand is warranted for a supplemental VA examination as to the Veteran's right knee disability. 

In addition, in November 2016 the Veteran testified that his right knee has worsened since his most recent VA examination. The Veteran reported being unable to drive, in part due to his knee pain, and increased limitation of motion of his right knee. See November 2016 hearing transcript. 

TDIU

Lastly, the Veteran contends he is entitled to a total disability rating due to his service-connected disabilities.  A remand is necessary to provide proper notice and any additional development as to TDIU. At times during the period on appeal, the Veteran reported working, and has more recently claimed he is unemployable due to his service-connected PTSD.  The Board has found that a claim for TDIU is part of the pending increased rating claims, and the Veteran was not previously sent a notification letter in compliance with 38 U.S.C. § 5103 (a) (West 2012) and 38 C.F.R. § 3.159(b) (2017). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding medical records. Specifically, the Veteran reported continuing to undergoing treatment at the Victorville VA Clinic, in Victorville California from June 2016 forward. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

3. After completing the development above in directive number 1, schedule the Veteran for a VA examination in order to determine the current severity of his service-connected PTSD. The examiner shall review the Veteran's claims file, and review any additional treatment records and private opinions associated with the claims file since the last examination and revisit all prior opinions provided. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The Veteran and his wife testified in November 2016 to increased PTSD symptomology including frequent suicidal/homicidal ideations, panic attacks, avoiding driving and relocating to a rural area due to the Veteran's PTSD symptoms.

4. After completing the development above in directive number 1, schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability. The examiner shall review the Veteran's claims file, and review any additional treatment records and private opinions associated with the claims file since the last examination and revisit all prior opinions provided. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Review of the entire claims file is required; however attention is invited to the Veteran's reports of increased pain, pain radiating down both legs, and no longer being able to drive. See November 2016 Travel Board hearing testimony.

5. After completing the development above in directive number 1, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right knee chondromalacia patella, and medial collateral ligament strain. The examiner shall review the Veteran's claims file, and review any additional treatment records and private opinions associated with the claims file since the last examination and revisit all prior opinions provided. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.
In assessing the severity of the right knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Attention is invited to the Veteran's November 2016 testimony noting reduced limitation of motion, difficulty going up and down stairs and no longer being able to drive due in part to increased knee pain. 

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative, if any, should be afforded the applicable time period in which to respond, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




